United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.D., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Newark, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-841
Issued: September 29, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 15, 2011 appellant filed a timely appeal from a January 10, 2011 decision of
the Office of Workers’ Compensation Programs (OWCP) denying her claim for an emotional
condition. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.2
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
emotional condition in the performance of duty on September 22, 2010.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following issuance of the January 10, 2011 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before the Office at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1). Appellant may resubmit this evidence, together with a formal written
request for reconsideration to OWCP, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. § 10.606.

FACTUAL HISTORY
Appellant, then a 58-year-old security screener, filed a September 22, 2010 claim (Form
CA-1) for physical and psychological injuries that occurred on that day. She claimed that she
had a panic attack and suffered from chest pain due to a meeting with her supervisor, Bill Lewis.
Appellant submitted several medical documents and statements to OWCP. A
September 22, 2010 statement titled “manager comments and contributing factors,” signed by
Frank Malewich stated that appellant “complains of chest pains,” that an emergency medical
technician (EMT) was notified, and that appellant “denies further medical attention after EMT’s
evaluations.” The witness statement issued on the same day by Anthony Guiliano, the lead
transportation security officer, stated that appellant “grab[bed] her chest and said call for medical
help, and then said call her husband.” A witness statement from Gladys Crespo, a transportation
security officer, described that on September 22, 2010 “after a few minutes I was in D4, STSO
Bill Lewis walk[ed] in and started talking with [appellant], she seem[ed] very upset ... about
1800 or 1825 she started having like a panic attack and having pain in her chest.” Appellant also
submitted a recovering employer’s limited-duty assignment form dated October 12, 2010 to
OWCP.
In a September 23, 2010 report, Dr. Albert Scublinsky, a psychiatrist, advised that
appellant had visited his office because of her recurrent panic attacks and a relapse of her major
depressive disorder. He noted that appellant had been severely traumatized and Dr. Scublinsky
recommended that she remain out of work for four weeks.3
In a December 10, 2010 letter, OWCP advised appellant that the information she had
submitted was insufficient to establish her claim. It requested that she describe any undue stress
to which she attributed her condition, whether the September 22, 2010 meeting was the only
instance of occurrence, and address her preexisting depressive disorder and whether she took any
medication for it, as well as other sources of stress in her life outside of the workplace. OWCP
also requested she submit a narrative medical report from her attending physician.
Appellant submitted a December 16, 2010 medical report from Dr. Scublinsky, who
diagnosed major depressive disorder and recurrent panic attacks. Dr. Scublinsky stated that
appellant’s condition was the consequence of “very inappropriate and insulting behavior by her
supervisor,” which caused her to develop panic attacks, with symptoms of chest pain, racing
heart beat, dizziness and breathlessness. He noted that appellant had been under his care since
March 2005. Dr. Scublinsky concluded that appellant’s condition “is caused, exacerbated and
worsened by stress and this work incident caused emotional distress and anxiety and precipitated
the symptoms.”
In a January 10, 2011 decision, OWCP denied appellant’s claim for an emotional
condition finding that she failed to establish that the September 22, 2010 meeting constituted a
compensable factor.

3

Other medical documents include an undated attending physician’s report, and a duty status report dated
August 4, 2010.

2

LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to her regular or specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of FECA. On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force or her frustration from not being permitted to work in a particular environment or to
hold a particular position.4
An employee’s emotional reaction to administrative or personnel matters generally falls
outside the scope of FECA.5 Although related to the employment, administrative and personnel
matters are functions of the employer rather than the regular or specially assigned duties of the
employee.6 However, to the extent the evidence demonstrates that the employing establishment
either erred or acted abusively in discharging its administrative or personnel responsibilities,
such action will be considered a compensable employment factor.7
In cases involving emotional conditions, the Board has held that when working
conditions are alleged as causing a condition or disability, OWCP, as part of its adjudicatory
function, must make findings of fact regarding which working conditions are deemed
compensable factors of employment and are to be considered by a physician when providing an
opinion on causal relationship and which working conditions are not deemed factors of
employment and may not be considered. If a claimant does implicate a factor of employment,
OWCP should then determine whether the evidence of record substantiates that factor. When the
matter asserted is a compensable factor of employment and the evidence of record establishes the
truth of the matter asserted, OWCP must base its decision on an analysis of the medical
evidence.8
Perceptions and feelings alone are not compensable. To establish entitlement to benefits,
a claimant must establish a basis in fact for the claim by supporting her allegations with
probative and reliable evidence.9

4

Lillian Cutler, 28 ECAB 125 (1976).

5

See Andrew J. Sheppard, 53 ECAB 170, 171 (2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on
recon., 42 ECAB 566 (1991); see also Matilda R. Wyatt, 52 ECAB 421, 423 (2001).
6

David C. Lindsey, Jr., 56 ECAB 263, 268 (2005).

7

Id.

8

David Apgar, 57 ECAB 137 (2005).

9

Kathleen D. Walker, 42 ECAB 603 (1991).

3

ANALYSIS
The Board finds that appellant has not established that she sustained an emotional
condition in the performance of duty on September 22, 2010. Appellant did not submit sufficient
factual evidence to establish a compensable incident of employment.
Appellant did not allege that performance of her regular job duties or special assigned
duties caused her alleged emotional condition under Cutler. Rather, she alleged that her
emotional condition resulted from a meeting with her supervisor on September 22, 2010.
Appellant did not provide specific detail regarding any conversation with her supervisor that day.
The Board has held that an administrative or personnel matter may be a factor of employment
where the evidence discloses error or abuse by the manager or supervisor.10 The Board has held
that not every ostensibly abusive or threatening statement uttered in the workplace will give rise
to coverage under FECA.11 The witness statements of record noted only that a supervisor spoke
to appellant, and she sustained a panic attack thereafter. None of the witness statements
provide any detail as to what the discussion entailed. There is no description of what was stated
during appellant’s meeting with Mr. Lewis. Furthermore, appellant did not submit any statement
addressing what transpired on that day. Absent such evidence, the Board cannot find a factual
basis for error or abuse on the part of Mr. Lewis on September 22, 2010.
OWCP notified appellant of this deficiency in her claim, but she failed to submit any
responsive statement. While appellant’s attending physician referred to the exchange as the
supervisor’s “very inappropriate and insulting behavior,” he was not present at the meeting and
his depiction relies on appellant’s representations, which are not of record. Without any other
corroborating evidence describing the incident alleged to have caused her emotional condition,
appellant has failed to establish a compensable factor of employment.
CONCLUSION
Appellant failed to establish that she sustained an emotional condition in the performance
of duty on September 22, 2010.

10

Pamela D. Casey, 57 ECAB 260 (2005).

11

Fred Faber, 52 ECAB 107, 109 (2000).

4

ORDER
IT IS HEREBY ORDERED THAT the January 10, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 29, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

